O’CONNELL, J.,
dissenting. I do not agree that the plaintiff properly was held in contempt for violating the trial court’s June 3, 1993 order. That order expressly suspended the plaintiffs obligation to make payments on his child support arrearage until he (1) received unemployment compensation, (2) received disability insurance or (3) found a new job. It is undisputed that none of those events occurred.
I am unable to stretch my imagination to construe the defendant’s possible inheritance to be the equivalent of any of the three triggering events. 1 Because the contempt remedy is particularly harsh, it must be founded solely on a clear and expressed direction from the court. Blaydes v. Blaydes, 187 Conn. 464, 467, 446 A.2d 825 (1982). “One cannot be placed in contempt for failure to read the court’s mind. . . . Recognizing those basic tenets, most courts, in deciding whether a contempt has occurred, have refused to expand judgments by implication beyond the meaning of their terms. . . . *83[W]here parties under a mandatory judgment could be subjected to punishment as contemnors for violating its provisions, such punishment should not rest upon implication or conjecture, but the language declaring such rights should be clear, or imposing burdens specific and unequivocal so that the parties may not be misled thereby.” (Citations omitted; internal quotation marks omitted.) Id., 467-68.
The June 3, 1993 order met the clear and express standard so that the plaintiff could govern his conduct accordingly. The plaintiff could not be expected, however, to understand that the three express triggering events would be construed to encompass funds he might receive from any other source. This can be so construed only by implication and conjecture, which are barred when considering a contempt appeal. Id., 468.
I decline to speculate concerning any unexpressed intent of the trial court when it rendered its judgment, nor would I enlarge that judgment beyond its express terms. Likewise, I will not torture the words of the June 3, 1993 order when their meaning is clear. See Tallmadge Bros., Inc. v. Iroquois Gas Transmission System, L.P., 252 Conn. 479, 498, 746 A.2d 1277 (2000).
“Although . . . plenary review of civil contempt orders extends to some issues that are not truly jurisdictional, its emphasis on fundamental rights underscores the proposition that the grounds for any appeal from a contempt order are more restricted than would be the case in an ordinary plenary appeal from a civil judgment.” (Internal quotation marks omitted.) Wilson v. Wilson, 38 Conn. App. 263, 272, 661 A.2d 621 (1995). Appellate review of a finding of civil contempt “is technically limited to questions of jurisdiction such as whether the court had authority to impose the punishment inflicted and whether the act or acts for which *84the penalty was imposed could constitute a contempt. . . . This limitation originates because by its very nature the court’s contempt power . . . must be balanced against the contemnor’s fundamental rights and, for this reason, there exists the present mechanism for the eventual review of errors which allegedly infringe on these rights. . . . We have found a civil contempt to be improper or erroneous because . . . the findings on which it was based were ambiguous and irreconcilable . . . .” (Internal quotation marks omitted.) Id., 271.
I would reverse the trial court’s judgment that the plaintiff was in contempt of the June 3, 1993 order.

 There was no motion before the trial court seeking to have the plaintiff found in contempt as a result of the inheritance from his mother. The court was acting on the defendant’s May 16,1994 motion, which sought a contempt finding on the basis of money the plaintiff allegedly received from a bankruptcy proceeding and an alleged sale of real estate. That motion makes no reference to the inheritance. The court was acting suo moto in finding the plaintiff in contempt on the basis of this inheritance. Because the parties did not raise this issue on appeal, I will not discuss it further.